The only exception is that when a witness for the plaintiff testified as to the good condition of the horse in the respect in which it had been alleged to be defective, the judge suggested to the jurors that a good way to test the truth of the matter would be to let the plaintiff select one good man and the defendant another and drive the horse sufficiently to test what its condition was. The plaintiff was willing to the suggestion, but the defendant declined and assigned the suggestion of the judge as an expression of opinion. The jury found that the plaintiff did not warrant the horse and that there was no breach of the warranty.
If any one could have complained it was the plaintiff only upon the ground that the test suggested by the court was an intimation that there had been a warranty by the plaintiff. *Page 746 
Revisal, 535, originally ch. 452, Laws 1796, prohibits the judge from giving "an opinion whether a fact is fully or sufficiently proven." This the judge did not do. This Court has often called attention to the fact that it is not every remark of the court during the trial that will be construed a violation of this section. In S. v. Angel, 29 N.C. 27,Ruffin, C. J., says: "The facts on which the statute restrains the judge from expressing an opinion to the jury are those respecting which the parties take issue or dispute and on which, as having occurred or not occurred, the imputed liability of the defendant depends." This is quoted in S. v. Howard, 129 N.C. 661, and many other cases are there cited to the same effect.
The jury found in response to the first issue that the plaintiff did not warrant the horse. If, therefore, the court had expressed any opinion as to the breach of the warranty it could not have been prejudicial, unless, as above stated, possibly as against the plaintiff. Besides, the remark of the court did not indicate whether the judge thought that there was or was not any breach. In fact, doubtless his Honor had neither information nor opinion in regard to the matter.
(660)   It could have done no harm if the court had refrained from making the suggestion, which was a wise and practical one, which the parties might well have resorted to before bringing an action. The judge suggested that it would be even then a good way to test the truth of the alleged defect in the horse to let each side select a good man to drive it sufficiently to ascertain the truth. Presumably these witnesses were later to come before the jury and give their testimony unless the parties were content to settle without further trial. In this there was no prejudice to either party apparent, and the judgment was properly entered upon the verdict.
In many cases the jury themselves have been permitted to go out to view the premises, Jenkins v. R. R., 110 N.C. 441, citing S. v. Gooch,94 N.C. 987; Hampton v. R. R., 120 N.C. 539; S. v. Perry, 121 N.C. 535, and other cases. This is also authorized by express statute, Rev., 519 (3);Kelly v. Lumber Co., 157 N.C. 178.
Children have been exhibited to the jury for comparison in cases of alleged paternity, S. v. Horton, 100 N.C. 443; S. v. Woodruff, 67 N.C. 89; weapons that have been used in committing an alleged crime have been exhibited to the jury, S. v. Mordecai, 68 N.C. 207. The fact that a witness was made to place his shoe in a track to identify it has been given in evidence, S. v. Graham, 74 N.C. 646; S. v. Hunter, 143 N.C. 610. In like manner wounds, models, diagrams, maps, photographs, and lately X-ray photographs have been admitted in the effort to find the truth. *Page 747 
In the present case the judge did not go that far, but merely suggested a method by which witnesses selected by each side would form an opinion as to the fact in controversy that might be satisfactory to the litigants and useful to the jury, if the result was accepted by the parties.
No error.
Cited: S. v. Jones, 175 N.C. 714; S. v. Baldwin, 178 N.C. 691; S. v.Hart, 186 N.C. 603.